DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 20, the closest reference to Zhu (Pub No. 20150185313) disclose the HIGH SPEED 360 DEGREE SCANNING LIDAR HEAD. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 20.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a reflective surface configured to reflect the light pulse from the first optical path to a second optical path for passing through the optical aperture; a beam steering device positioned in the optical aperture and configured to steer the light pulse along different directions to one or more objects in an angle of view of the sensor system; a detector configured to receive a reflected light pulse and convert the reflected light pulse into an electrical signal, the reflected light pulse being reflected back from the one or more objects and passed through the beam steer device; and a spatial filtering device positioned between the beam steering 
Regarding claim 20,
None of the cited prior arts discloses the claimed method of independent claim 20, in particular having the method of “reflecting, by a reflective surface, the light pulse from the first optical path to a second optical path for passing through an optical aperture of the sensing system; 48Client Ref No. 2017F0016US3 Attorney Docket No. 00203.1461.02US steering, by a beam steering device, the light pulse along different directions to the one or more objects; receiving, by a detector, a reflected light pulse that is reflected back from the one or more objects and passed through the beam steer device, wherein a spatial filtering device is positioned between the beam steering device and the detector to block undesirable light in both the light pulse and the reflected light pulse; and converting the reflected light pulse into an electrical signal”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828